CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 9, line 8, the word “the” (second occurrence) has been deleted.
	Claim 24, line 1, the word “the” (second occurrence) has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 8, 12-13 and 26-27 are allowable over the prior art of record because the prior art does not teach or suggest a method for the conversion of furfurals using an electrochemical cell comprising: an anode in an anode electrolyte solution; and a cathode comprising zinc in an acidic cathode electrolyte solution comprising a furfural, the method comprising the step of creating as presently claimed, esp., wherein the electrons at the cathode undergo reduction reactions at the cathode with chemical species consisting of the furfural and, optionally, water.
	Claims 9-11, 22-25 and 28-29 are allowable over the prior art of record because the prior art does not teach or suggest a method for the conversion of furfurals using an electrochemical cell comprising: an anode in an anode electrolyte solution; and a cathode 

comprising zinc in an acidic cathode electrolyte solution comprising a furfural having a substituted furan ring, the method comprising the steps of creating as presently claimed, esp., an acidic cathode electrolyte solution comprising a furfural having a substituted furan ring.
The prior art does not contain any language that teaches or suggests the above. 
Morisaki et al. teaches electroplating using a bright zinc plating bath comprising furfural (Table 
1). The furfural is a 5-carbon compound with no other carbons attached to the furan ring. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 24, 2021